DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
I. Applicant’s Invention Satisfies a Long Felt Need in the Makeup Industry
Applicant argues that the instant invention satisfies a long felt need in the makeup industry. (See Page 5 of Amendment). Applicant describes that “for many years there has been a challenge to find an effective, efficient and inexpensive way to apply makeup to multiple people in a short amount of time.” and this need as providing “the application of makeup to multiple individuals while utilizing the same makeup application tool during a short period of time.” Id. Namely, applicant notes two areas of need that are satisfied by the instant invention:
1) that it “is difficult and expensive to assign each person their own makeup brush”; and
2) that it is “very difficult and time consuming to effectively clean bristle applicator tips.” Id.
a single brush [that] may be used and cleaned very quickly, easily and thoroughly between uses and people. Only Applicant’s device utilizes ‘bevel shaped non-bristle, nonporous makeup applicator tips’ to apply makeup… Applicant’s ‘non-bristle, nonporous makeup applicator tips are easily cleaned between uses in a disinfectant solution” See Remarks, Page 5 of Amendment with emphasis added. Applicant argues that such device is thus contrasted from “Lim’s bristle brush”. Id.  
	It is noted applicant has not provided evidence that an art recognized problem for a long period of time has gone without solution, and the failures of others to resolve the issue.  See MPEP 716.04.  Crucially, it is noted that Applicant characterizes Lim as a bristle brush in making their argument. Id. However, Lim discloses, and Applicant has not responded to the rejection that has been made that points to Lim teaching applicator tips being non-bristled silicone tips (Paragraph 0020 "The first applicator head ... may be ... a silicon applicator head").
	Additionally, Applicant does not provide arguments to why the cited art does not satisfy the alleged advantage noted above at (1) and (2). Specifically, as Lim teaches a cosmetic brush with detachable applicator heads, such provides a means to apply cosmetic to multiple people by using a single handle, and attaching/detaching individual makeup applicator heads. Applicant has not pointed to any distinction to why Lim does not satisfy such advantage (1) as cited above.
	With regards to the second (2) advantage alleged, Applicant does not argue why Lim is difficult and time consuming to clean. Lim teaches applicator tips made of silicone, which are the same material as Applicant. Applicant has not provided any arguments pointing to any distinction between the silicone heads of Lim and that of Applicant to provide any alleged distinction or advantage.

II. Positive Recognition in the Industry
specific recognition of subject matter commensurate in scope with the claims. See MPEP 716. That is, there must be evidence that links the recognition specifically to the scope of the claimed invention.

III. Commercial Success
Applicant argues that they have “achieved commercial success with [their] product despite limited marketing and high costs of production.” See Remarks, Page 6 of Amendment. Similar to the explanation provided above, a cursory statement asserting commercial success is not sufficient to demonstrate that the success was directly the result of the claimed invention. Applicant must provide evidence, where a nexus must be shown between the alleged success and the claimed features. See MPEP 716.03.

IV. Other Comments
Applicant argues inter alia that “Lim’s device needs hours to dry and holds unsafe bacteria.” Id. Further, Applicant argues that Forsline “must be soaked in acetone to remove paint but has no significance to the beauty industry or sterilization and sanitation.” Id. 
Applicant has not provided any evidence to support the assertion that Lim “needs hours to dry”, nor has Applicant provided arguments why the claimed invention would necessarily overcome such feature. 
With regards to the arguments against Lim and Forsline, it is noted that Forsline was not relied on in the previous and current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US Pub # 2016/0128445) in view of Ashburn (US Pub # 2016/0286936) and Ridner et al. (US Pat # 2,264,482).
In regards to claims 1 and 3-7, Lim teaches a makeup application device, comprising a rod shaped wooden (Paragraph 0018) handle (Figure la at 104), a plurality of tip connectors (Figure la at 108), a single tip connected to each end of said handle, a first (106A) flexible, non-bristle, nonporous (Paragraph 0020 "The first applicator head ... may be ... a silicon applicator head" which is a non-bristled, nonporous material) makeup applicator tip connected to one of said tip connectors, a second (106B) flexible, non-bristle, nonporous (Paragraph 0020 "the second applicator head may be ... a silicon applicator head" which is a non-bristled, nonporous material) makeup applicator tip connected to the other of said tip connectors, wherein either said first flexible, non- bristle, nonporous makeup applicator tip or said flexible, non-bristle, nonporous makeup applicator tip is utilized to apply makeup to a user's face (Paragraph 0001);

wherein said second applicator tip comprises and is utilized for the application of eyeliner (Paragraph 0017); where the applicator is used by placing makeup onto at least one of said applicator tips, and applying the makeup to the user's face (Paragraph 0042 where the applicators use is for areas on the face as discussed in Paragraph 0020).
Lim does not teach the makeup applicator tips are beveled tips.
However, Ashburn teaches a cosmetic applicator (110) device for applying eyeliner (see Figure 3 where such is involved in the application process) where the applicator tip is comprised of two flat beveled surfaces (143/142) meeting at a sharp edge (142) and a rounded contour section between the two flat bevels (116 as viewable in the rounded point in Figure 2). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the silicone eyeliner tip of Lim to include the converging beveled surfaces of Ashburn in order to more precisely apply eyeliner.
With regards to the lipstick applicator tip, Ridner et al. teaches providing a blending tool (5) that is a cupped bevel (see Figures 1 and 3) for blending applied lipstick (which is an area of the face). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the lip cosmetic tip of Lim to include the cupped blending tool of Ridner et al. in order to aid the user in proper application/blending of lipstick.
Regarding claim 2, Lim teaches said handle is a wood handle (Lim, Paragraph 0018), but does not expressly teach having a length between 3 inches and 9 inches and a diameter of less than half an inch. However, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the handle of Lim to have a length between 3 inches and 9 inches and a diameter of less than half an inch as a matter of design choice for user preference.
In regards to claim 8-14 and 19, Lim teaches a method for applying makeup to a user's face comprising the steps of obtaining a makeup application device, comprising a rod shaped wooden (Paragraph 0018) handle (Figure la at 104), a plurality of tip connectors (Figure la at 108), a single tip connected to each end of said handle, a first (106A) flexible, non-bristle, nonporous (Paragraph 0020 "The first applicator head ... may be ... a silicon applicator head" which is a non-bristled, nonporous material) makeup applicator tip connected to one of said tip connectors, a second (106B) flexible, nonbristle, nonporous (Paragraph 0020 "the second applicator head may be ... a silicon applicator head" which is a non-bristled, nonporous material) makeup applicator tip connected to the other of said tip connectors, wherein either said first flexible, nonbristle, nonporous makeup applicator tip or said flexible, non-bristle, nonporous makeup applicator tip is utilized to apply makeup to a user's face (Paragraph 0001);
wherein said tip connectors are aluminum tip connectors crimped to said handle (Paragraphs 0022 and 0026); wherein a first applicator tip is utilized for the application of lipstick (Paragraph 0017) wherein said second applicator tip comprises and is utilized for the application of eyeliner (Paragraph 0017); where the applicator is used by placing makeup onto at least one of said applicator tips, and applying the makeup to the user's face (Paragraph 0042 where the applicators use is for areas on the face as discussed in Paragraph 0020.)
Lim does not teach the makeup applicator tips are beveled tips.
However, Ashburn teaches a cosmetic applicator (110) device for applying eyeliner (see Figure 3 where such is involved in the application process) where the applicator tip is comprised of two flat beveled surfaces (143/142) meeting at a sharp edge (142) and a rounded contour section between the two flat bevels (116 as viewable in the rounded point in Figure 2). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the silicone eyeliner tip of Lim to include the converging beveled surfaces of Ashburn in order to more precisely apply eyeliner.
Ridner et al. teaches providing a blending tool (5) that is a cupped bevel (see Figures 1 and 3) for blending applied lipstick (which is an area of the face). It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify the lip cosmetic tip of Lim to include the cupped blending tool of Ridner et al. in order to aid the user in proper application/blending of lipstick.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772